EXECUTION COPY

Exhibit 10.17



TRANSFER AGREEMENT   BY AND BETWEEN   AFBS, INC.   AND   THERICS, LLC

June 30, 2005




--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1           1.1. Accounts Receivable. 1   1.2. AFBS. 1  
1.3. Agreement. 1   1.4. Assumed Contracts. 1   1.5. Books and Records. 2   1.6.
Business. 2   1.7. Closing. 2   1.8. Closing Date. 2   1.9. Consents. 2   1.10.
Contracts. 2   1.11. Contributed Assets. 2   1.12. Effective Time. 3   1.13.
Equipment. 3   1.14. Excluded Assets. 3   1.15. Governmental Entity. 3   1.16.
Inventory. 3   1.17. IP Transfer Agreement. 3   1.18. Law or Laws. 3   1.19.
Liens. 4   1.20. Permits. 4   1.21. Post-Closing Liabilities. 4   1.22. Retained
Liabilities. 4   1.23. Tax Return. 5   1.24. Taxes. 5   1.25. Therics. 5   1.26.
Unit Purchase Agreement. 5    

ARTICLE II  TRANSFER 5           2.1. Purchase and Sale; Assignment;
Consideration. 5   2.2. No Assumption of Retained Liabilities; Post-Closing
Liabilities. 5   2.3. Transfer Taxes. 6   2.4. Permits. 6    

ARTICLE III   MISCELLANEOUS 6           3.1. Entire Agreement; Amendment. 6  
3.2. Governing Law. 6   3.3. Notices. 6   3.4. Counterparts; Headings. 7   3.5.
Binding Effect. 7   3.6. Severability. 8   3.7. Specific Performance. 8   3.8.
Invoices, Bills, Etc. 8




(i)

--------------------------------------------------------------------------------




SCHEDULES       Schedule 1.4   Assumed Contracts Schedule 1.9 Consents Schedule
1.11 Contributed Assets Schedule 1.13 Equipment Schedule 1.14 Excluded Assets
Schedule 1.16 Inventory Schedule 1.20  Permits




(ii)

--------------------------------------------------------------------------------




TRANSFER AGREEMENT

               This TRANSFER AGREEMENT, effective as of June 30, 2005, by and
between AFBS, INC., a Virginia corporation (f/k/a, “Therics, Inc.”) (“AFBS”),
and THERICS, LLC, an Ohio limited liability company (“Therics”), recites and
provides as follows:

RECITALS

               WHEREAS, AFBS owns the Contributed Assets (other than the Assumed
Contracts) and is a party to the Assumed Contracts; and

               WHEREAS, AFBS desires to contribute the Contributed Assets (other
than the Assumed Contracts) to Therics and assign the Assumed Contracts to
Therics, and in exchange therefor, Therics desires to accept the Contributed
Assets (other than the Assumed Contracts) from AFBS and to assume the Assumed
Contracts from AFBS, all on the terms and subject to the conditions set forth
herein; and

               NOW, THEREFORE, in consideration of the Recitals and of the
mutual covenants, conditions and agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it hereby is agreed that:

AGREEMENT

ARTICLE I
DEFINITIONS

               When used in this Agreement, the following terms shall have the
meanings specified:

 

1.1.          Accounts Receivable.

 

               “Accounts Receivable” shall mean the accounts receivable, notes
receivable, prepaid expenses, other rights to payment from customers of AFBS and
associated rights of AFBS existing as of, or arising from the conduct of the
business of AFBS prior to, the Effective Time.

 

1.2.          AFBS.

 

               “AFBS” shall have the meaning set forth in the Preamble hereof.

 

1.3.          Agreement.

 

               “Agreement” shall mean this Transfer Agreement, together with the
Schedules attached hereto.

 

1.4.          Assumed Contracts.

 

               “Assumed Contracts” shall mean the Contracts of AFBS that are
specifically listed on Schedule 1.4  attached hereto.






--------------------------------------------------------------------------------




 

1.5.          Books and Records.

 

               “Books and Records” shall mean the original copies of the books
and records of AFBS that are specifically related to the Contributed Assets and
that are in possession of AFBS, and all related documents, including, without
limitation, all customer lists and records, referral sources, research and
development reports and records, service and warranty records, equipment logs,
operating guides and manuals, creative materials, advertising materials,
promotional materials, studies, reports, correspondence and any other similar
documents that are specifically related to the Contributed Assets.

 

1.6.          Business.

 

               “Business” shall mean the business and operations of AFBS as
operated and conducted prior to and up through the Effective Time.

 

1.7.          Closing.

 

               “Closing” shall mean the conference held immediately following
the execution of this Agreement, on the Closing Date, at the offices of Hunton &
Williams LLP located in Richmond, Virginia at 951 East Byrd Street.

 

1.8.          Closing Date.

 

               “Closing Date” shall mean June 30, 2005.

 

1.9.          Consents.

 

               “Consents” shall mean all consents, approvals and waivers related
to the Assumed Contracts required to be obtained in order to properly and
legally assign or convey the same to Therics in connection with the transactions
contemplated by this Agreement, such consents, approvals and waivers to be
obtained by AFBS and each of which is listed on Schedule 1.9  attached hereto.

 

1.10.       Contracts.

 

               “Contracts” shall mean all agreements, contracts, purchase
orders, leases, licenses, relationships and commitments, written or oral, to
which AFBS is a party or by which AFBS or its property is bound.

 

1.11.       Contributed Assets.

 

               “Contributed Assets” shall mean the Assumed Contracts, the Books
and Records, the Equipment, the Inventory, the Permits (to the extent
assignable) and those other assets of AFBS specifically identified on Schedule
1.11  attached hereto; provided, however, that notwithstanding the foregoing,
the Contributed Assets shall specifically exclude the Excluded Assets.




2

--------------------------------------------------------------------------------




 

1.12. Effective Time.

 

               “Effective Time” shall mean 11:57 p.m. (Eastern Daylight Time) on
the Closing Date.

 

1.13. Equipment.

 

               “Equipment” shall mean all of the tangible assets of AFBS
including, without limitation, the tangible assets specifically listed on
Schedule 1.13  attached hereto.

 

1.14. Excluded Assets.

 

               “Excluded Assets” shall mean all assets of AFBS other than the
Contributed Assets, including, but not limited to: (i) all minute books, stock
records and corporate seals of AFBS; (ii) all Contracts other than the Assumed
Contracts; (iii) AFBS’s rights under this Agreement and any other agreements or
documents delivered in connection with the transactions contemplated hereby or
by the Unit Purchase Agreement; (iv) cash and cash equivalents, (v) cash
deposits and letters of credit in favor of AFBS; (vi) books and records relating
primarily to the Excluded Assets and the Retained Liabilities, (vii) the
Accounts Receivable, (viii) any and all rights to Tax refunds or credits or any
claims for such refund or credits, (ix) all intellectual property assets, it
being understood that certain intellectual property assets shall be transferred
from AFBS to Therics pursuant to the IP Transfer Agreement and any and all
goodwill associated with the intellectual property assets so transferred,
(x) all insurance policies, and (xi) those other assets set forth on Schedule
1.14  attached hereto.

 

1.15. Governmental Entity.

 

               “Governmental Entity” shall mean any federal, state, local or
foreign legislature, court, arbitral tribunal, administrative agency or
commission or other governmental or other regulatory authority.

 

1.16. Inventory.

 

               “Inventory” shall mean all the inventories of goods owned by AFBS
and held for resale, all supplies held for use, whether by AFBS, its
distributors or otherwise, in the ordinary course of the business of AFBS, and
all work in process including, without limitation, the goods, supplies and work
in process set forth on Schedule 1.16  attached hereto.

 

1.17. IP Transfer Agreement.

 

               “IP Transfer Agreement” shall mean the Intellectual Property
Transfer Agreement contemplated to be entered into by and between AFBS and
Therics immediately following the Effective Time on the date hereof.

 

1.18.  Law or Laws.

 

               “Law” shall mean any federal, state, local or other law or treaty
or governmental requirement of any kind, and the rules, regulations and orders
promulgated thereunder.




3

--------------------------------------------------------------------------------




 

1.19. Liens.

 

               “Liens” shall mean any encumbrance, mortgage, charge, claim,
demand, restriction, pledge, security interest or imposition of any kind or
nature.

 

1.20. Permits.

 

               “Permits” shall mean all approvals, authorizations,
registrations, permits and licenses issued by a Governmental Entity to or in the
name of AFBS, each of which is listed on Schedule 1.20  attached hereto.

 

1.21. Post-Closing Liabilities.

 

               “Post-Closing Liabilities” shall mean all liabilities and
obligations, whether such liabilities or obligations relate to payment,
performance or otherwise, are matured or unmatured, are known or unknown, are
contingent or non-contingent, are fixed or undetermined or are present, future
or otherwise, which relate to the ownership, operation, use, sale, lease or
licensing of the Contributed Assets by Therics after the Effective Time,
including, but not limited to, all liabilities and obligations arising out of,
or relating to, any act, occurrence, performance or other event occurring after
the Effective Time under the Assumed Contracts (but excluding any liability or
obligation arising out of or relating to any performance of or breach under the
Assumed Contracts which occurred prior to the Effective Time).

 

1.22. Retained Liabilities.

 

               “Retained Liabilities” shall mean all liabilities and obligations
of AFBS and the Business including, without limitation, those relating to the
use of the Contributed Assets prior to the Effective Time, whether such
liabilities or obligations relate to payment, performance or otherwise, arise
before or after the Effective Time, are matured or unmatured, are known or
unknown, are contingent or non-contingent, are fixed or undetermined or are
present, future or otherwise, including, without limitation, (a) all liabilities
related to product liabilities claims for products processed or sold by AFBS,
(b) any liability or obligation under any Assumed Contract which arises out of
or relates to any act, occurrence, performance or other event thereunder
occurring before the Effective Time or any breach thereof by AFBS, (c) any
liability or obligation with respect to or arising out of the employment
relationship between AFBS and its employees, including without limitation, those
relating to (i) the employees’ employment with AFBS, (ii) the employees’
termination of employment with AFBS, and (iii) the employees’ compensation,
including, without limitation, any liability or obligation arising under or out
of any stock option plan or employee benefit or compensation plan of AFBS or its
shareholder, (d) any liability or obligation arising out of any legal proceeding
against AFBS that is pending as of the Effective Time, (e) any liability or
obligation arising out of or resulting from AFBS’s noncompliance with any Law or
any order, injunction, judgment, decree, ruling, assessment or arbitration award
of any Governmental Entity, (f) any liability or obligation relating to any
Taxes owed by AFBS, (g) any liability related to the Excluded Assets or the use
of the Contributed Assets prior to the Effective Time, and (h) any liability or
obligation of AFBS under this Agreement or any other document contemplated
hereby.




4

--------------------------------------------------------------------------------




 

1.23.       Tax Return.

 

               “Tax Return” shall mean any report, return, information
statement, payee statement or other information required to be provided to any
Governmental Entity, or otherwise retained, with respect to Taxes.

 

1.24.       Taxes.

 

               “Taxes” shall mean any federal, state, local or foreign taxes,
charges, levies, imposts, duties, other assessments or similar charges of any
kind whatsoever, including interest, penalties and additions imposed thereon or
with respect thereto.

 

1.25.       Therics.

 

               “Therics” shall have the meaning set forth in the Preamble
hereof.

 

1.26.       Unit Purchase Agreement.

 

               “Unit Purchase Agreement” shall mean the Unit Purchase Agreement
by and between Randall R. Theken, an Ohio resident, Therics and AFBS, to be
entered into effective immediately following the Effective Time on the date
hereof.

ARTICLE II
TRANSFER

 

2.1.          Purchase and Sale; Assignment; Consideration.

 

                              (a)             As of the Effective Time, and upon
all of the terms and subject to all of the conditions of this Agreement, AFBS
hereby (a) conveys, transfers and delivers to Therics, and Therics hereby
accepts from AFBS, all of the Contributed Assets (other than the Assumed
Contracts), free and clear of all Liens, and (b) assigns to Therics, and Therics
hereby assumes from AFBS, the Assumed Contracts.

                              (b)             In consideration of the transfer,
assignment, conveyance and delivery of the Contributed Assets and the Assumed
Contracts by AFBS, as of the Effective Time, Therics hereby (i) assumes the
Assumed Contracts and (ii) issues to AFBS 1,000,000 of its Units, representing
100% of the membership interest of Therics.

 

2.2.          No Assumption of Retained Liabilities; Post-Closing Liabilities.

 

               Therics does not and will not assume any Retained Liabilities or
any other liability of AFBS. All of the Retained Liabilities and other
liabilities of AFBS shall remain the sole responsibility of and shall be
retained, paid, performed and discharged solely by AFBS. Notwithstanding
anything herein to the contrary, all of the Post-Closing Liabilities shall be
the sole responsibility of Therics.




5

--------------------------------------------------------------------------------




 

2.3.          Transfer Taxes.

 

               Therics shall pay all transfer, sales, recording and similar
Taxes arising in connection with the transactions contemplated hereunder,
whether such Taxes are imposed on AFBS or Therics. The parties shall cooperate
to comply with all Tax Return requirements for such Taxes and shall provide such
documentation and take such other actions as may be necessary to minimize the
amount of any such Taxes.

 

2.4.          Permits.

 

               At any time or from time to time after the Closing, AFBS shall
execute and deliver to Therics such documents and instruments and provide such
materials and information as Therics may reasonably request to assist Therics in
the transfer of the Permits listed on Schedule 1.20 attached hereto from AFBS to
Therics or in the application by Therics for new permits or governmental
approvals (with respect to those Permits which can not be assigned) necessary to
utilize the Contributed Assets; provided, however, that in no event will AFBS be
responsible for any costs associated with such transfer or application.

ARTICLE III
MISCELLANEOUS

 

3.1.          Entire Agreement; Amendment.

 

               This Agreement and the documents referred to herein and to be
delivered pursuant hereto (including the Unit Purchase Agreement and the IP
Transfer Agreement) constitute the entire agreement between the parties
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties, representations
or other agreements between the parties in connection with the subject matter
hereof, except as specifically set forth herein or therein. No amendment,
supplement, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision of this Agreement, whether or not similar, nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

3.2.          Governing Law.

 

               This Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio as applied to contracts entered into by Ohio
residents and performed entirely in Ohio, without giving effect to its
principles or rules regarding conflicts of laws, other than such principles
directing application of the laws of Ohio.

 

3.3.          Notices.

 

               All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given
when delivered personally or by messenger or one business day after delivery by
reliable overnight delivery service, or when mailed by registered or certified
United States mail, postage prepaid, return receipt requested, or




6

--------------------------------------------------------------------------------




when received via telecopy, telex or other electronic transmission, in all cases
addressed to the party for which it is intended at its address set forth below
or to such other address as a party shall have designated by notice in writing
to the other party in the manner provided by this Section 3.3:

 

If to AFBS: AFBS, Inc.   c/o Tredegar Corporation   Attention General Counsel  
1100 Boulders Parkway   Richmond, Virginia 23225   Facsimile:  (804) 330-1010

 

With a copy (which shall Hunton & Williams LLP not constitute notice) to:
Attention:  C. Porter Vaughan, III, Esq. and     R. Mason Bayler, Jr., Esq.  
Riverfront Plaza, East Tower   951 East Byrd Street   Richmond, Virginia
23219-4074   Facsimile:  (804) 788-8218     If to Therics: Therics, LLC  
Attention: Randall R. Theken   283 East Waterloo Road   Akron, Ohio 44319  
Facsimile: (330) 773-7697     With a copy (which shall Stark & Knoll Co., L.P.A.
not constitute notice) to: Attention: Aaron G. Lepp, Esq.   76 South Main
Street, Suite 1512   Akron, Ohio 44308-1824   Facsimile: (330) 376-6237    

3.4.          Counterparts; Headings.

 

               This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute but one and the same Agreement. The Table of Contents and Article and
Section headings in this Agreement are inserted for convenience of reference
only and shall not constitute a part hereof.

 

3.5.          Binding Effect.

 

               This Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.




7

--------------------------------------------------------------------------------




 

3.6.          Severability.

 

               If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid, the remainder
of this Agreement, or the application of such provision, clause or part under
other circumstances, shall not be affected thereby.

 

3.7.          Specific Performance.

 

               Therics and AFBS hereby agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

3.8.          Invoices, Bills, Etc.

 

               Any accounts payable of AFBS or Therics which relate to the
Contributed Assets and which are due for goods or services received by AFBS or
Therics both before and after the Effective Time shall be prorated. Any Taxes
with respect to property that are assessed for periods beginning prior to and
ending after the Effective Time shall be prorated. Each party agrees to pay to
the other party any amounts received or reimburse any amounts owed, as the case
may be, as a result of any such proration.

[Signature Page Follows]




8

--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, each party hereto has caused this Transfer
Agreement to be executed in its name and, as applicable, by a duly authorized
officer as of the day and year first above written.

 

  AFBS, INC.         By:    /s/ W. Hildebrandt Surgner, Jr.    

--------------------------------------------------------------------------------

    W. Hildebrandt Surgner, Jr.     Vice President         THERICS, LLC        
By:      AFBS, Inc.   Its:      Sole Member         By:    /s/ W. Hildebrandt
Surgner, Jr.    

--------------------------------------------------------------------------------

    W. Hildebrandt Surgner, Jr.     Vice President




9

--------------------------------------------------------------------------------